DETAILED ACTION
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on August 11, 2022.  This action is made final.
2.	Claims 1-5 are pending in the case; Claims 1, 4, and 5 are independent claims; Claims 1-5 are amended.

Response to Arguments
3.	Applicant filed an amended Title in response to Specification Objection regarding a non-descriptive title, but the new title is not “clearly indicative of the invention to which the claims are directed”; instead, the title merely lists the statutory categories of invention to which independent claims are directed to.  In order to overcome this objection, the title should briefly describe the invention that is claimed, thus, it should at least refer to customizing of a screen with setting items or changing of the menu screen configuration information for an electronic device (see MPEP § 606.01).
	
4.	Applicant’s arguments (see Remarks filed on August 11, 2022, hereinafter Remarks, pg. 7) with respect to 35 U.S.C. § 112(b) Rejection have been fully considered but they are not persuasive.  Independent claims have been amended, but the amendments further rendered the claims indefinite (see updated rejection below); with respect to the previous rejection under § 112(b), although Applicant argues that “claims 1-3 are presently amended to further emphasize their inclusion of sufficient structure to avoid interpretation under 35 U.S.C. § 112(f)” (see Remarks, pg. 7), Claim 1 still recites “changing a generating unit configured to change the menu screen configuration information…” which would appear to invoke 112(f) interpretation without the corresponding structure, material, or acts for performing the entire claimed function.  Although it appears that the amended claim might not have been properly marked up (i.e., to remove the reference to the “generating unit” as was done in other limitations), further clarification is needed to ensure that the claimed limitations are interpreted in the intended manner.

5.	With respect to Applicant’s arguments regarding the § 103 rejection (see Remarks, pgs. 8-9), the arguments have been fully considered but they are not persuasive.  Applicant merely concludes that Ukegawa does not disclose or suggest the amended language without any further argument – Examiner disagrees for the reasons provided below in the rejection.  Furthermore, as indicated in the Claim Objections and § 112(b) rejection below, amended claims introduce inconsistencies in the claim language making it difficult to determine how the amended claims are to be interpreted.

Specification
6.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP § 606.01).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “a generating unit” recited  in claims 1-3.  Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Objections
8.	Claims 1-5 are objected to because of the following informalities:  
* Claim 1, as amended, recites “acquiring the electronic device is connected, acquire, from the connected electronic device, a menu screen configuration information…” and “changing a generating unit configured to change the menu screen configuration information by selecting the setting items to be included in the menu screen configuration information of the connected electronic device from all of the all setting items included in the default screen according to the connected electronic device” but it is not clear how these limitations are to be interpreted.  As presented, these limitations are illogical as it appears that either the electronic device is acquired or that a determination that the electronic device is connected is acquired; similarly, it is not clear how the generating unit is changed to change the menu screen configuration information.
Claim 1 further recites “wherein at the changing, when the electronic device is connected in a state in which the customized screen in which at least one of the setting items selected from all of the setting items included in the default screen is displayed as at least one advance setting item during the electronic device is not connected thereto, further changing the acquired menu screen configuration information based on the at least one advance setting item” but it is not clear how “at the changing” and “during the electronic device is not connected thereto” are to be interpreted. 
* Claim 2 recites “after the electronic device is connected, and if the menu screen configuration information is not acquired” but Claim 1, as currently presented, merely requires “acquiring the electronic device is connected” thus it is not clear when “after the electronic device is connected” would occur as recited in the claim.  
* Claim 3 recites “configuring a menu screen based on the menu screen configuration information and enable to set the menu screen in the connected electronic device,” but it appears that “setting the menu screen in the connected electronic device” should be recited instead of the underline portion; otherwise, it is not clear what “enable to” is referring to and how it should be interpreted.
* Claim 4  (and similarly, Claim 5) is improperly marked-up – it appears that amended Claim 4 recites text that was not previously recited and was not properly introduced into the claim.  For example, Claim 4, as marked-up, recites “acquiring, when the electronic device is connected, acquire, from the connected electronic device…” but “acquire” was not previously recited and is not underlined in the Amendment.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.	Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim limitation reciting a “generating unit” invokes 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant Specification illustrates this unit in Figure 3 (see elements 153) but the corresponding paragraphs merely state that the controller 150 (which may be implemented when a computer software is executed by a CPU) comprises this unit, without providing the corresponding structure, material, or acts for performing the entire claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ukegawa, US 2018/0173543 A1, published on June 21, 2018.
With respect to independent Claim 1, Ukegawa teaches an information processing device comprising: 
a display configured to display a default screen which includes all of setting items to be set for an electronic device connected thereto and a customized screen which includes some of the setting items for setting the connected electronic device; a memory that is configured to store computer executable instructions; and a processor that is configured to execute the computer executable instructions to perform operations (see Fig. 2, showing components of the user terminal, including a display device 106, memory device 103, and a CPU 104; see also Figs. 10 and 11, illustrating the display of a default screen and a customized screen), comprising:
acquiring the electronic device is connected, acquire, from the connected electronic device, a menu screen configuration information which is stored in the electronic device and which includes the setting items predetermined to generate and display the customized screen in the display (see ¶¶ 0041-43, showing that the screen configuration information stored in the screen configuration storage unit 224 is obtained in response to a request from a user terminal 10, and transmitted to the user terminal 10, and further showing screen configuration obtaining unit 11 and screen configuration storage unit installed in the user terminal 10; see also ¶¶ 0031, 0039).
changing a generating unit configured to change the menu screen configuration information by selecting the setting items to be included in the menu screen configuration information of the connected electronic device from all of the all setting items included in the default screen according to the connected electronic device (see ¶¶ 0043, showing that screen configuration information is changed in response to a change instruction; see also ¶¶ 0070-76).
storing the menu screen configuration information, which has been changed by the generating unit, in the connected electronic device (see ¶¶ 0039, 0042, showing screen configuration storage unit 224 at the electronic device, and a screen configuration storage unit 16 at the user terminal 10; see also ¶ 0043, showing changes made to  the screen configuration and transmitting such changes to the electronic device; see also ¶ 0076).
wherein at the changing, when the electronic device is connected in a state in which the customized screen in which at least one of the setting items selected from all of the setting items included in the default screen is displayed as at least one advance setting item during the electronic device is not connected thereto, further changing the acquired menu screen configuration information based on the at least one advance setting item (see Fig. 11, ¶¶ 0074-76; it is noted that “advance setting” does not appear to be explicitly defined in the instant Specification – further clarification is needed in the claim if this setting is to be interpreted in a particular manner, but as currently presented it is interpreted as a setting configured before the change is transmitted to the device, as illustrated in ¶¶ 0074-76 of Ukegawa).

It is noted that Ukegawa illustrates the electronic device as being an image forming apparatus, but Ukegawa makes it clear that various other devices can be used instead (see ¶ 0091), and a skilled artisan would understand that such a device could comprise a wireless device (such as wireless device 200 illustrated in the instant Specification) and that the wireless device could be modified in the same manner in order to reduce the operational load for changing a configuration of a screen displayed on it (see ¶ 0004).

With respect to dependent Claim 2, Ukegawa teaches the information processing device according to claim 1, as discussed above, and further suggests wherein, after the electronic device is connected and if the menu screen configuration information is not acquired, new menu screen configuration information is generated based on the setting items selected according to the connected electronic device from among the multiple selectable setting items (see Fig. 5, ¶¶ 0064-66, showing that a local file for customization can be obtained, thus allowing a device to be configured based on another device or to customize a device in advance; a skilled artisan would understand that steps S104 and S105 could be performed if the screen configuration cannot be obtained from the electronic device).

With respect to dependent Claim 3, Ukegawa teaches the information processing device according to claim 1, as discussed above, and further suggests configuring a menu screen based on the menu screen configuration information and enable to set the menu screen in the connected electronic device (see Fig. 6, ¶¶ 0070-76).

With respect to Claims 4 and 5, these claims are directed to an information processing method and a non-transitory storage medium comprising steps and/or features similar to those recited in Claim 1, and are thus rejected under a similar rationale as Claim 1, above.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179